Citation Nr: 1018796	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a claimed right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's claimed right knee disability had its onset in 
service or is related to any event of service origin.

2.  The competent evidence of record does not show that the 
Veteran's claimed left knee disability had its onset in 
service or was caused by or aggravated by a service-connected 
disability.        


CONCLUSIONS OF LAW

1.  The Veteran's claimed right knee disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).
 
2.  The Veteran's claimed left knee disability was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a) (2009). 
    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his claim in May 2005, asserting that he 
currently suffers from a right knee disability that 
subsequently caused a left knee disability.  In June 2005 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorders and described the types 
of evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The Board notes that the Veteran 
was not provided notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with Dingess v. Nicholson.  19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
Veteran's claims.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned have been rendered moot, and the absence of notice 
regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

Moreover, the Board observes that the Veteran was not 
notified of what the evidence must show to establish service 
connection on a secondary basis for his left knee claim.  
However, as he claimed a left knee disability secondary to a 
nonservice-connected disability, as explained below, there is 
no basis to grant the Veteran's claim, and a remand for such 
notice would be a waste of VA resources.  

The Board further notes that the Veteran was provided with a 
copy of the September 2005 rating decision and the May 2006 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA and private treatment records and associated the 
Veteran's service treatment records (STRs) with the claims 
file.  The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims.  However, the Veteran has not submitted 
credible evidence to support his claims and the evidence does 
not establish a nexus relationship between the Veteran's 
claimed knee disabilities and his period of active military 
service.  To be sure, the Veteran's service treatment records 
do not show that the Veteran suffered any knee injury in 
service.   Furthermore, although the Veteran is competent to 
report an injury in service, the contemporaneous medical 
records contradict his account of an in-service knee injury 
in that they are silent as to any treatment for a traumatic 
knee injury and contain specific findings that no knee injury 
occurred, as explained in more detail below.  In 
consideration of the foregoing, the Board finds that the 
evidence, which reveals that the Veteran did not have the 
claimed disabilities during service and does not reflect 
competent and credible evidence showing a nexus between 
service and the disabilities at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  As service and 
post-service medical records provide no basis to grant these 
claims, as will be explained in greater detail below, and in 
fact provide evidence against these claims, the Board finds 
that there is sufficient evidence to decide these claims and 
no basis for the need to obtain a VA examination or medical 
opinion. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be established for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, 
the provisions of 38 C.F.R. § 3.310 were amended.  See 71 
Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
the comments to the regulation made clear that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is the version that 
favors the claimant.

Analysis

The Veteran submitted a claim of entitlement to service 
connection for bilateral knee disabilities in May 2005, 
contending first that he sustained a right knee disability 
when someone tossed him a rocket launcher that hit his knee 
aboard the USS Boxer and second that his right knee 
disability caused his left knee disability.  He has not 
claimed that his left knee disability is directly related to 
service.  However, in support of his left knee claim, the 
Veteran averred that he never had any problems with his left 
knee until he injured his right knee during his period of 
active military service.   

The Veteran claimed that he received treatment for his right 
knee disability at the USS Boxer's sick bay, but a review of 
the Veteran's service treatment records reveals that the only 
treatment he received for his lower extremities was for 
cellulitis with lymphangitis in his right lower leg due to an 
unknown organism.  Although the Veteran complained of pain 
and swelling for two days, the doctor only noted a painful 
right inguinal node.  The Veteran responded to hot soaks and 
Procaine Penicillin.  The Board notes that the treatment 
record makes no mention of any right knee complaints or any 
injury to the right knee.  

The Board also acknowledges that the Veteran's entrance 
examination only noted a body mark, scar, or tattoo on his 
right and left knees.  Then, on the Veteran's June 1965 
separation examination, his lower extremities were found 
clinically normal and the same body mark, scar, or tattoo was 
noted.  The report of medical examination made no reference 
to any right knee injury.  Additionally, the Veteran filled 
out an annual certificate of physical condition in October 
1965, shortly after his discharge from service.  On this 
form, the Veteran checked the boxes indicating that he never 
had any swollen or painful joints; trick or locked knee; or 
lameness, bone, joint, or other deformity.        

Finally, in his claim, the Veteran stated that he received 
treatment for his right knee at his local hospital in 1981 or 
1982, but the records are no longer available.  A records 
request to that hospital confirmed that the hospital did not 
have any records for the Veteran prior to 1985.  Treatment 
for the Veteran's left knee disability was documented in 
November 1988.  At that time, he presented to the emergency 
room complaining that his left knee locked up "this 
morning" and that he was unable to extend his leg.  The 
report also indicates that there was no known injury 
associated with his complaints.  A few days later, the 
Veteran underwent a surgical arthroscopy and partial medial 
meniscectomy in order to correct his torn medial meniscus in 
his left knee.  Of note, none of the records associated with 
this disability reference any in-service injury to his right 
knee or indicate that his left knee disability was caused by 
any incident of service.  The evidence does not reflect that 
the Veteran has received any other treatment for his claimed 
bilateral knee disabilities.    

Although the Veteran is competent to describe an in-service 
injury to his knee, the Board finds that his accounts of 
being struck in the right knee with a rocket launcher are not 
credible.  Not only are the Veteran's service treatment 
records absent of any reference to the described injury, but 
the Veteran's separation examination and subsequent report of 
his medical history demonstrate that his knees were normal 
upon separation and that he specifically noted that he had 
never had a knee injury.  Furthermore, the Veteran did not 
claim to receive any treatment for his right knee until 16 or 
17 years after his discharge, and the only available 
treatment records refer to his left knee locking up the same 
morning he sought treatment without reference to any prior 
injury in service.  Therefore, the Board finds the Veteran's 
assertions unpersuasive in light of the competent medical 
evidence of record, particularly the separation examination 
and medical history report shortly after discharge from 
service.  The Veteran did not mention his claimed in-service 
injury to any doctor that treated or examined him, and, in 
fact, did not mention it until he filed his claim in May 
2005.    

Thus, the Board has considered the Veteran's service 
treatment records, private treatment records, and his own 
statements.  The only evidence of a rocket launcher striking 
the Veteran's right knee in service is his own testimony, 
which the Board has found not credible.  The fact that the 
Veteran did not report having any history of a knee injury 
during examinations, including his separation examination and 
subsequent post service surgery, weighs against his 
credibility.  Therefore, the Board finds that the Veteran's 
statements regarding a right knee injury in service, when 
weighed against the medical history on examination, are not 
persuasive and that the preponderance of the evidence weighs 
against his claim of entitlement to service connection for a 
right knee disability.  Furthermore, the Veteran has not 
claimed that he injured his left knee in service and the 
evidence of record does not show any left knee disability in 
service.  Thus, because the Veteran claims a left knee 
disability is secondary to his right knee disability, which 
is not service-connected, and a left knee disability was not 
shown in service, the Board finds that the preponderance of 
the evidence also weights against service connection for a 
left disability on either a direct or secondary basis. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to service connection for a right knee 
disability is denied.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a claimed right knee 
disability, is denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


